DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muschler (US Patent Pub. 20070055282A1) in view of Takahashi (US Patent Pub. 20090306669A1) and Jakop (US Patent Pub. 20160184744A1).
Muschler discloses a method for collecting a bone graft material with a graft filter assembly (apparatus and method for harvesting bone marrow).  Specifically in regards to claim 1, Muschler discloses  assembling a graft filter assembly (120); connecting a proximal end of the assembly to a reamer device (20) and a distal end of the assembly to an aspiration hose (122); reaming a medullary canal of a bone using the reamer device (20) and providing irrigation fluid (140,142) thereto; and applying a vacuum force through the graft filter assembly (120) via the aspiration hose (122) to suction reamed graft material into a graft material collecting space (120) so that only a desired graft material remains within (Fig. 1-5d; and Para. [0047]-[0055], [0057]-[0061]).  However, Muschler is silent as to the details of the graft assembly or how the assembly is locked to together.
Takahashi discloses a method for collecting a bone graft material with a graft filter assembly (autologous bone collection device having enhanced suction efficiency, Fig. 4).  Specifically in regards to claim 1, Takahashi discloses  assembling a graft filter assembly  by inserting a filter element (2) within a filter-receiving space of a canister (3), inserting an extractor (4) within a channel of the filter element (2) and locking the canister (3), filter element (2), and the extractor (4) relative to one another  (Fig. 1 and 4; and Page 2 Para. [0021]-[0023]).  Takahashi discloses locking the filter element (2) and the extractor (4)  relative to one another (As can be seen in Fig. 4, the blade 4 is connected to the nozzle 1 by means of a plate 16 and a portion 17 which then allows the blade to be connected to the filter 2 by means of the slit 18 on the nozzle which joins with the notch 9 on the filter to lock both in place.) (Fig. 4; and Page 2 Para. [0021] and [0023]). Takahashi discloses applying a vacuum force through the graft filter assembly to suction the graft material into a graft material  collecting space of the extractor (4) and filter fluid from the graft material collected into the graft material collecting space via pores of a mesh material (5) of the filter element (2) so that only a desired graft material remains within the extractor (4) As can be seen in Fig. 4, the end 6 can be used to connect the device to a vacuum source.) (Fig. 1 and 4; and Page 2 Para. [0021]-[0023]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the graft assembly (120) of Muschler to be a canister with a filter and an extractor as disclosed in Takahashi in order to have an assembly that provides an efficient method for frequently exchanging the filter during surgical operations or removal of obstructions/speckles of bone stacked on the surface of the filter while providing constant suction efficiency (Para. [0005]-[0006]).  However, the combination is still silent as to the way the parts interlock together.
Jakop discloses a filter assembly (Fig. 1-2).  Specifically in regards to claim 1, Jakop discloses a filter assembly comprising a cannister (40) and a filter element (42), wherein locking the canister (40) and the filter element (42) relative to one another by rotating the filter element (42) relative to the cannister (40) about a longitudinal axis of the assembly (As can be seen in Fig. 2, body 41 has several locking elements 90 therein that are shaped like hooks.) (Fig. 2; and Page 2 Para. [0016]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the combination by modifying the slit (18) in the nozzle (1) of Takahashi to be detent and to modify the proximal portion of the notch (9) in the filter (2) of Takahashi to include a hook shaped cutout as taught in Jakop in order to have a more secure method of joining the filter and extractor to prevent their separation when the device is rotated.
In regards to claim 2, Muschler in view of Takahashi and Jakop disclose a method of using a graft filter assembly as recited above.  Takahashi further discloses wherein fluid suctioned from the reamed graft material via the filter element (2) is drawn into a space between an interior of the canister (3) and an exterior of the filter element (4) and suctioned out of the graft filter assembly via the aspiration hose (hose attached to 6) (Fig. 1 and 4; and Page 2 Para. [0021]-[0023]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the graft assembly (120) of Muschler to be a canister with a filter and an extractor as disclosed in Takahashi in order to have an assembly that provides an efficient method for frequently exchanging the filter during surgical operations or removal of obstructions/speckles of bone stacked on the surface of the filter while providing constant suction efficiency (Para. [0005]-[0006]).  
In regards to claim 3, Muschler in view of Takahashi and Jakop disclose a method of using a graft filter assembly as recited above.  Takahashi further discloses inserting the filter element (4) into the canister (3) (Fig. 4).  While Takahashi discloses a first locking feature on the canister (3) which is a groove (10) and a second locking feature on the filter (2) which is a lip with a planar protrusion (9) however, Takahashi is silent as to the gap being on the lip of the filter while the protrusion is on the canister extending radially inwards. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the locking features of the invention so that the canister (3) has a first locking feature being the protrusion (square-like projection of 9) and the filter (2) has the second locking feature be the gap (10) in place of the protrusion shown on the lip (Fig. 1 and 4). Thereby creating a gap int eh edge of the lip defining a groove extending radially inward from the edge of the lip that accepts the protrusion from the cannister since it has been held that rearranging parts of an invention involves only routine skill in the art.

Allowable Subject Matter
Claim 11-17is allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Jakop reference as recited above discloses wherein the element can be twisted to come into contact with a hook to lock the element in place however, Jakop discloses that the element is rotated in a first direction to lock the element in place and in a second opposite direction to release the element.  Jakop does not recite wherein the element can be rotated in either the first or second direction to be locked in place. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775